Case 1:18-cr-00834-PAE Document 388-1 Filed 12/11/19 Page 1 of 1

Honorable Paul A. Engelmayer

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Dear Judge Engelmayer:

As my sentencing date approaches, I am becoming more and more overwhelmed with emotions.
More than anything, I am extremely grateful for this opportunity to express my remorse to you, your
Honor, over this situation. I find it difficult to find the right words to express what my life has been like
for the last year. It honestly feels like my world is crashing down. There is no excuse, no justification and
no apology good enough in this world to explain my crimes. While I have been incarcerated, I have had
time to reflect on the recklessness and foolishness of my decisions. I wake up every morning asking
myself was it worth it? I know that my life will never be the same but hopefully this change will be for
the better because beyond all of this, I still consider myself a role model to millions of people as an artist,
a celebrity and as a human being. I’m happy that the public was able to witness me dealing with the
consequences of my actions because I feel like it sheds a light on what can come from gang affiliation. I
know that this is part of the plan that God has for me and I am confident that I am ready to face this thing
head on.

Before my arrest I publicly disassociated myself from Nine Trey but I knew that it would come
with a price. I knew from previous incidents that the gang would retaliate against me for denouncing
them in public. Prior to my arrest, I was kidnapped by members of the gang, became aware of the fact
that the mother of my child was having sexual relations with one of my co-defendants and that they were
stealing hundreds of thousands of dollars from me. I had a feeling of relief when I was arrested by the
Government because I felt stuck, like the gang had control of my life and that I would never be able to
escape their grip. I needed to do something before it was too late.

I realize that I placed myself in this position with the choices that I made. I know that I am not a
victim because my actions contributed to this mess. I have had plenty of time to reflect and since the time
of my arrest I have asked myself, “Are you remorseful because of what happened or because you were
caught?” I now know that I am remorseful for what happened because I was blessed with the gift of an
opportunity that most people dream of but I squandered it by getting involved with the wrong people and
misrepresenting myself when I should have been true to myself and my fans. I’m sorry to the victims who
were affected by my actions, to my fans who look up to me and were misled, to my family who depends
on me and to this courtroom for this mess that I contributed to.

I’m truly sorry for the harm that I’ve caused. If given a second chance, I will not let this Court
down and I will dedicate a portion of my life to helping others not make the same mistakes that I’ve

made.

Sincerely,

Daniel Hernandez
